Cobb, P. J.,
dissenting. The charter of Eatonton does not confer authority upon the police court of that city to enforce the payment of a fine by imprisonment or compulsory labor. Section 712 of the Political Code does not authorize a police court to enforce the payment of a fine by imprisonment or compulsory labor, but confers only the authority to impose an alternative sentence. In three cases, each decided by a unanimous bench, this court has held that a sentence of the character involved in the present case is not an alternative sentence, but a sentence enforcing the payment of a fine by imprisonment. Brieswick v. Brunswick, 51 Ga. 639; Carr v. Conyers, 84 Ga. 287; Williams v. Sewell, 121 Ga. 665. The ruling in the last case might possibly be treated as not authoritative, for the reason that a construction of the sentence involved was not absolutely essential to the decision of the case. The other cases are controlling until reviewed and overruled in the manner prescribed by law. I can not' interpret these decisions as my brethren do. Under my interpretation of them they are controlling authority on the question now before us. If the question were open and I weré not bound by these decisions, I would be strongly *67inclined to construe the sentence in the present case as alternative in its nature, and therefore authorized by the charter and code. I concur in all the rulings made in the present case, except the one construing the sentence.